Citation Nr: 0914318	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  07-15 673	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to nonservice-connected death pension 
benefits.


REPRESENTATION

Appellant represented by:	Jeanne Fugate, Attorney at Law


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The decedent Veteran had active duty service from October 
1942 to May 1943.  The decedent died in October 1978, and the 
appellant is claiming benefits as the surviving spouse of the 
Veteran.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  Jurisdiction of the claims file was later 
transferred to the Houston, Texas RO.

In November 2008, the Board remanded the case in order for 
the appellant to be scheduled for a Travel Board hearing; 
that hearing was scheduled for February 2009, however the 
appellant failed to appear.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant is attempting to reopen a claim for death 
pension benefits that was denied in a May 2003 decision.  She 
did not perfect an appeal to that decision and it became 
final.  

There are specific notice requirements with respect to claims 
to reopen.  VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit being sought.  To satisfy this requirement, 
the Secretary is required to look at the bases for the denial 
in the prior decision and to provide the claimant with a 
notice letter that describes what evidence would be necessary 
to substantiate those elements required to establish the 
benefit that were found insufficient in the previous denial.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  The appellant has 
not been provided with proper notice as to the evidence and 
information that is necessary to reopen her claim of 
entitlement to death pension benefits, which was previously 
denied on the grounds that the evidence showed that she and 
the Veteran had been separated for many years before his 
death, that she had filed for widow's benefits as the widow 
of two other men, and that a notarized statement dated in 
1995 indicated that the appellant had a common law husband at 
that time.  Thus, a remand is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant appropriate notice 
in connection with reopening her claim of 
entitlement to death pension benefits, per 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  
The notice should inform the appellant of 
the evidence and information that is 
necessary to reopen the claim of 
entitlement to nonservice connected death 
pension benefits as a surviving spouse.  
The AMC/RO should specifically inform her 
that in order to be new and material, the 
evidence submitted must tend to show that 
she did not remarry after the Veteran's 
death, and did not attempt to claim 
benefits as the widow or common law wife 
of another man after the Veteran's death.  
The appellant and her representative 
should have ample opportunity to respond.

2.  The RO should then arrange for any 
further development suggested by the 
appellant's response, and readjudicate the 
claim.  If it remains denied, the AMC/RO 
should issue an appropriate supplemental 
SOC and afford the appellant and her 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




